PER CURIAM.
In this Florida Rule of Criminal Procedure- 3.850 proceeding, Appellant challenges, the summary denial of his petition for postconviction relief. We reverse as to claim two (the failure to call Pedro Molina as a witness) and claim three (the failure to call Appellant as a witness). The attached portions of the record do not conclusively refute Appellant’s allegations regarding these claims. On remand, the trial court shall either conduct a hearing, attach other portions of the record that conclusively refute the claims or grant the requested relief. Also, because the trial court failed to rule on claim seven of Appellant’s timely filed addendum to his rule 3,850 motion, we remand for the trial court to consider that claim as well.
We affirm as to all other'points on appeal.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
PALMER, ORFINGER and TORPY, JJ., concur.